Citation Nr: 1448135	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-13 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for memory loss. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for left refractive error myopia. 

5.  Entitlement to service connection for bilateral astigmatism. 

6.  Entitlement to service connection for right wrist condition. 

7.  Entitlement to service connection for hypercholesterolemia. 

8.  Entitlement to service connection for sinus bradycardia. 

9.  Entitlement to service connection for ischemic heart disease. 
10.  Entitlement to service connection for post-traumatic stress disorder. 

11.  Entitlement to service connection for depression including as secondary to service-connected disabilities. 

12.  Entitlement to an initial rating in excess of 50 percent for sleep apnea. 

13.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis right shoulder. 

14.  Entitlement to an initial rating in excess of 10 percent for impingement syndrome left shoulder. 

15.  Entitlement to an initial rating in excess of 10 percent for patellar tendonitis right knee. 

16.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 

17.  Entitlement to an initial rating in excess of 10 percent for patellar tendonitis left knee. 

18.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis thoracolumbar spine. 

19.  Entitlement to an initial rating in excess of 10 percent for osteophyte left elbow. 

20.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus. 

21.  Entitlement to an initial compensable rating for erectile dysfunction. 

22.  Entitlement to an initial compensable rating for pseudofolliculitis barbae of the face and neck. 

23.  Entitlement to an initial compensable rating for right hand middle finger acquired deformity. 

24.  Entitlement to an initial compensable rating for bilateral retinal degeneration with bilateral dysfunctional tear syndrome and left vitreous floaters. 

25.  Entitlement to an initial rating greater than 10 percent for a left elbow scar. 

26.  Entitlement to an initial compensable rating for hypertension. 

27.  Entitlement to special monthly compensation in addition to that assigned under 38 U.S.C.A. § 1114 (k) for loss of use of a creative organ. 


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from September 2009 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah.  Jurisdiction of the appeal was transferred to the Regional Office in St. Petersburg, Florida concurrent with the Veteran's request for a Board hearing.  The effective date for all awards of service connection and initial ratings is September 1, 2009, the day following retirement from active duty.  

In April 2011, the RO in Salt Lake City granted service connection for left eye vitrious floaters and included it in the initial noncompensable rating for bilateral retinal degeneration with bilateral dysfunctional tear syndrome.  The RO also granted an increased initial rating of 10 percent for osteophyte of the left elbow.  

In May 2012, the RO in Salt Lake City granted an increased initial rating of 20 percent for degenerative arthritis thoracolumbar spine, 10 percent for bilateral pes planus, and 10 percent for a left elbow scar.  

A hearing before a Veterans Law Judge by videoconference from the RO in St. Petersburg was scheduled in April 2014.  Prior to the scheduled date, the Veteran withdrew the request for a hearing in writing.  See 38 C.F.R. § 20.704 (e) (2014).   

Also in April 2014, the Veteran revoked the authority of his previous representative in writing.  The Board acknowledges the action and that the Veteran is now proceeding as self-represented.  See 38 C.F.R. § 14.631 (f)(1) (2014).      

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.    

The issues of service connection for bilateral hearing loss and depression and for increased initial ratings for bilateral shoulders and knees, thoracolumbar spine, and left elbow are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent lay or medical evidence of prostatitis or a disability of the prostate shortly prior to or at any time during the appeal.  

2.  The Veteran's memory impairment is not a separately diagnosed chronic disability but rather a component symptom of sleep impairment caused by obstructive sleep apnea.  

3.  The Veteran's left myopia is a refractive error of the eye, is congenital, and is not a disease or injury for which service connection is available; myopia has not been shown to be caused or aggravated by superimposed diseases as they do not additionally impair visual acuity.  

4.  The Veteran's astigmatism is a refractive error of the eye, is congenital, and is not a disease or injury for which service connection is available; astigmatism has not been shown to be caused or aggravated by superimposed diseases as they do not additionally impair visual acuity.  

5.  While the Veteran has complained of right wrist pain, there is no competent medical evidence that the Veteran has a right wrist disability shortly prior to or during the period covered by this appeal.  

6.  While electrocardiograms have shown the diagnostic feature of sinus bradycardia, there is no competent medical evidence that this feature represents any form of cardiovascular disability at any time shortly prior to or during the period of this appeal.  

7.  While laboratory testing has shown elevated measurements of serum cholesterol, there is no competent medical evidence that this laboratory measurement represents any form of cardiovascular disability at any time shortly prior to or during the period of this appeal.  

8.  There is no competent lay or medical evidence of ischemic heart disease shortly prior to or at any time during the appeal.

9.  There is no competent lay or medical evidence of PTSD shortly prior to or at any time during the appeal. 

10.  The Veteran's sleep apnea requires the use of a continuous positive airway pressure device, but there is no lay or medical evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that the disorder requires tracheostomy.  

11.  The Veteran's left elbow scar is small, linear, superficial, stable, and occasionally painful but with no disabling characteristics or impairment of function.  

12.  The Veteran's pseudofolliculitis barbae manifests as papules that are superficial with no scars, abnormal texture, missing, indurated, inflexible skin, or hypopigmented areas in excess of six square inches; the papules are not disfiguring, occupy less than 5 percent of exposed skin areas, do not impose restriction of occupational or daily activities, and do not require the use of corticosteroid or immunosuppressive medication.   

13.  The Veteran's bilateral pes planus manifests with foot pain on extended standing and walking and requires the use of shoe inserts but without swelling, weakness, instability, marked deformities, callosities, Achilles tendon misalignment, or abnormal weight bearing or gait.  

14.  The Veteran's right hand middle finger is mildly hyperextended at less than 30 degrees but with the ability to flex the finger to the palm and oppose the thumb and with no loss of dexterity or impairment of occupational or daily activities; there is no pathology to explain the Veteran's pain. 

15.  The Veteran's bilateral peripheral retinal degeneration with dry eye syndrome and left vitreous floaters manifests as eye discomfort requiring the use of rewetting drops and corrective lenses at night; distant visual acuity is better than 20/40 bilaterally with no difference of three diopters between the eyes and normal near vision.  

16.  The Veteran's hypertension manifests with diastolic pressure predominantly less than 100 with systolic pressure predominantly less than 160 with no associated symptoms.  

17.  The Veteran's erectile dysfunction manifests as an occasional inability to achieve and erection and reduced sexual satisfaction improved with medication; there are no deformities, infertility, or urinary dysfunction.  

18.  There is no competent and credible lay or medical evidence that any of the Veteran's service-connected disabilities result in a loss of use of limbs, blindness, deafness, or paraplegia; impose a housebound status; or require the aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostatitis are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 

 2.  The criteria for separate service connection for memory loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 

3.  The criteria for service connection for left refractive error myopia are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2014). 

4.  The criteria for separate service connection for astigmatism are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2014). 

5.  The criteria for service connection for a right wrist condition are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

6.  The criteria for separate service connection for sinus bradycardia are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014). 

7.  The criteria for separate service connection for hypercholesterolemia are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014). 

8.  The criteria for service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

9.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4,125, 4.126 (2014).

10.  The criteria for an initial rating in excess of 50 percent for sleep apnea are not met at any time during the period covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6847 (2014).  

11.  The criteria for an initial rating in excess of 10 percent for a left elbow scar are not met at any time during the period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Codes 7801, 7802, 7804 (2014). 

12.  The criteria for an initial compensable rating for pseudofolliculitis barbae are not met at any time during the period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7800, 7806, 7813, 7828 (2014).

13.  The criteria for an initial rating in excess of 10 percent for bilateral pes planus are not met at any time during the period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5276 (2014).

14.  The criteria for an initial compensable rating for a right middle finger deformity are not met at any time during the period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5229 (2014).

14.  The criteria for an initial compensable rating for bilateral peripheral retinal degeneration with bilateral dysfunctional tear syndrome and left vitreous floaters are not met at any time during the period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.76, 4.79, Diagnostic Codes 6006, 6008, 6011, 6061-6066 (2014).

 15. The criteria for an initial compensable rating for hypertension are not met at any time during the period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7101 (2014).

16.  The criteria for an initial compensable rating for erectile dysfunction are not met at any time during the period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.31, 4.1115, Diagnostic Code 7522 (2014).

18.  The criteria for special monthly compensation under the provisions of 38 U.S.C.A. § 1114 in excess of that awarded for loss of use of a creative organ are not met at any time during the period covered by this appeal.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In March 2009, the RO provided a satisfactory notice as part of the Benefits Delivery at Discharge program.  In September and November 2010, the RO provided a satisfactory notice relevant to claims for service connection for ischemic heart disease, PTSD, and depression.  The notices provided all five elements necessary to substantiate the claims for service connection including the general method for the assignment of a rating and effective date and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.   

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment and post-service VA treatment have been obtained and associated with the claims file.  The Veteran submitted records of private psychiatric care and a private disability evaluation that have been considered.  
The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran was provided a VA examination prior to discharge in March 2009 and on several occasions from February to June 2011.  The results have been included in the claims file.  The Board finds that the examinations are adequate because they involved a review and accurate summary of the history by the examiner, consideration of reports by the Veteran, and a thorough clinical examination. 

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Veteran served as a U.S. Army air defense systems technician and recruiter.  He retired after 20 years of service at the rank of staff sergeant.  He contended in a pre-discharge claim that his physical disabilities first manifested during service and that his mental health disabilities were caused by events in service or are secondary to his physical disabilities.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis, cardiovascular disease, and organic diseases of the nervous system are among the listed diseases.  

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge, including reports of what occurred during service.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Prostatitis

Service treatment records showed that the Veteran sought treatment in August 2006 for blood discharge and a burning sensation on urination for the past day.  A physician noted the Veteran's report that he was not under stress and exercised regularly.  On examination, the physician noted tenderness over the prostate but no masses and no discharge.  Urinalysis was normal.  The physician diagnosed prostatitis, prescribed medication, and directed that the Veteran return in one week if the symptoms persisted.  Although the disorder was carried forward in a list of medical problems, no further treatment in service is of record, and the prescription medication was not renewed.  A November 2007 physical examination was silent for any report by the Veteran or observations by the examining physician of any on-going genitourinary abnormality.  The Veteran denied any frequent or painful urination.  

In a pre-discharge physical examination in March 2009, a VA physician noted the Veteran's report of a previous diagnosis of prostatitis with continued symptoms for the past two years.  The Veteran reported daytime urination every three to four hours with no problems at night.  He did not report any blood or burning discharge.  An examination of the prostate was normal.  The physician found no pathology to render a diagnosis of prostatitis.  

In September 2009, the RO denied service connection for prostatitis because the episode of prostatitis in 2006 resolved and because no current disability was present during the pre-discharge examination.  

A September 2010 private disability evaluation and all VA outpatient treatment records through April 2012 are silent for any symptoms, diagnoses, or treatment for prostatitis.  Although the Veteran expressed disagreement with the RO's decision in August 2010 and perfected a timely appeal in April 2011, he did not report any recurrence or treatment of the disorder since 2006.  

Therefore, the Board finds that service connection for prostatitis is not warranted because the Veteran does not have a current prostate disability nor was that disability present at any time shortly before and during the period of the appeal.  The first element to substantiate a claim for service connection is not met and the claim is denied.  

Memory Loss

Service treatment records showed that the Veteran sought mental health treatment in December 2008 for memory loss.  He reported that he had been experiencing the symptoms for about one year while completing a five-year high stress assignment as a recruiter.  The Veteran reported no trauma to the head and denied use of drugs or alcohol but complained of trouble sleeping and daytime somnolence.  Clinicians found no mental health deficiencies and referred the Veteran for a physical assessment.  Later the same month, the Veteran was evaluated in pulmonary and neurology clinics.  A clinician in the pulmonary clinic diagnosed obstructive sleep apnea and prescribed the use of a continuous positive air pressure (CPAP) device.  Neurologic testing was negative.  A neurology clinician ordered screening for vitamin and thyroid deficiencies but found that accumulated sleep deprivation was an excellent explanation for the memory complaints.  

In March 2009 as part of a pre-discharge VA examination, a psychologist evaluated the Veteran's memory loss and lapses.  The psychologist noted the Veteran's report of an inability to remember details such as items to obtain at a grocery store since February 2007.  He also reported a history of poor sleep and that his wife managed all financial matters.  On examination, thought processes, speech, focus, judgment and abstract thinking were normal.  Except for having to write down details, the psychologist found that the Veteran was able to perform all activities of daily living.  The psychologist referred to the previous diagnosis of obstructive sleep apnea and diagnosed "breathing-related sleep disorder, specifically sleep apnea as diagnosed by his doctor in the Sleep Study Clinic at Fort Bliss."  There was no mention of thyroid or vitamin deficiencies in this examination or in any subsequent military or VA outpatient treatment records through March 2012.  

In August 2010, a private psychologist evaluated the Veteran's mental health.  Regarding memory loss, the psychologist noted that the Veteran was able to spell a five letter word forward but not backward indicating a below normal auditory working memory.  However, memory of recent and remote events was not impaired.  The complete analysis and diagnosis are summarized in greater detail below, but the psychologist did not mention memory loss as a component of the diagnoses listed.  The psychologist listed sleep apnea in Axis III as a relevant medical matter.  

In September 2010, a private chiropractor licensed in Florida evaluated multiple medical issues.  He concurred in the diagnosis of sleep apnea and included memory loss in his diagnosis of PTSD. "Practice of chiropractic medicine means a noncombative principle and practice consisting of the science, philosophy, and art of the adjustment, manipulation, and treatment of the human body..."  "Chiropractic physicians may analyze and diagnose the physical conditions of the human body..."  Fla. Stat. § 460.403(9)(a),(e) (2012).  Based on these definitions, the Board finds that the chiropractor is competent to associate memory loss with a physical disorder such as sleep apnea but he is not competent to evaluate or diagnose a psychiatric disorder.  

In March 2011, a VA psychologist noted a review of the claims file and performed a mental health evaluation.  As part of the evaluation, the psychologist noted that recent and remote memory tests were normal.  The results of a Structured Interview of Malingered Symptomatology were elevated above the recommended cutoff score for identification of likely feigning including elevated scores for amnesic disorders.  The psychologist diagnosed no mental disorder.  

In June 2011, another VA psychologist noted a review of the claims file including the service records and the report of the March 2011 examination.  The psychologist was unable to provide an opinion on the origin of the Veteran's reported memory deficits.  He first noted that the most recent examiner in March 2011 found no memory impairment and noted the possibility of symptom exaggeration or feigning. The psychologist also noted that factors such as depression, alcohol use, and sleep apnea can also affect memory and that the use of a CPAP device can resolve memory deficits.  

The Board finds that service connection for memory loss is not warranted because the great weight of competent evidence is that the Veteran's memory impairment is not a separately diagnosed chronic disability but rather a component symptom of sleep impairment caused by obstructive sleep apnea.  Any effect imposed by depression or PTSD will be further evaluated below.  The Veteran has never been diagnosed with a separate memory disorder nor has he received medication or therapy for memory shortfalls.  The records show that since December 2008, the Veteran satisfactorily performed his duties as a staff sergeant and recruiter and after military retirement as a security officer.  As suggested by the VA psychologist in June 2011, the use of the CPAP device since the 2008 neurologist's examination has shown improvement in memory.  The private examiner in 2010 noted only a minor shortcoming in one spelling test and the VA psychologist in March 2011 noted no memory deficiencies after more extensive testing.  The Board will consider the nature and severity of his memory impairment in the evaluation of service-connected sleep apnea below.  However, as there is no competent evidence of a separate diagnosed memory disability, the first element to substantiate a claim for service connection has not been met at any time shortly prior to or during the period of the appeal.  

Left Eye Myopia and Bilateral Astigmatism

Service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits. 38 C.F.R. § 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Adjudicative Procedures Manual,  M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Further, absent aggravation or superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992). 

VA's General Counsel issued an opinion interpreting 38 C.F.R. § 3.303(c) to mean that that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 67-90. The VA General Counsel also has issued an opinion that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

Service treatment records showed that the Veteran wore corrective lenses prior to a November 2007 physical examination when his uncorrected visual acuity was noted as 20/50 and 20/20 on the right and left eyes respectively.  Eye examiners in October 2008, February 2009, March 2009, and June 2011 continued to identify correctable refractive errors and specifically diagnosed myopia and astigmatism.  The Veteran reported that he wore corrective lenses and did not experience eye trauma.  There was no diplopia or loss of field of vision.  In the most recent examination, the Veteran reported using his eyeglasses only when driving at night.  The examiner noted that correctible visual acuity was 20/20 bilaterally.  In September 2010, a private chiropractor noted only that it was "somewhat possible that the astigmatism could be a product of age or otherwise nature..." 

The examiners identified additional eye disorders of bilateral retinal degeneration, bilateral dysfunctional tear syndrome, and left vitreous floaters.  The Veteran reported that intermittent blurriness clears up when he blinks and that these disorders do not cause distorted vision.  The examiners noted that these disorders affect light sensitivity and impose a gritty feeling but do not affect visual acuity.  The RO granted service connection for these disorders and the appropriate initial rating will be addressed below.  

The Board finds that separate service connection for myopia and astigmatism is not warranted because they are refractive errors of the eye, are congenital, and are not diseases or injuries for which service connection is available.  Examinations have shown superimposed organic disorders of the eyes for which service connection has been granted.  Myopia and astigmatism have not been shown to be caused or aggravated by the superimposed diseases as they do not additionally impair visual acuity.  

Right Wrist

Service treatment records showed that the Veteran sought treatment two weeks after injuring his right wrist playing basketball.  A clinician noted the Veteran's report of sharp pain in the wrist only while performing pushups.  On examination, there was some edema at the palmar aspect of the wrist, but X-rays showed no fracture, dislocation, arthritis, or inflammatory changes.  The clinician diagnosed right wrist pain, prescribed anti-inflammatory medication, and excused the Veteran from performing pushups for three days.  There was no follow-up care.  

In a November 2007 physical examination, the Veteran denied a painful wrist, and the examining physician noted no upper extremity abnormalities.  Subsequent military and VA outpatient treatment records are silent for any symptoms, diagnoses, or treatment of the right wrist.  

In March 2009, a VA physician noted the Veteran's report of recurrent right wrist pain several times per month that he experienced for the past three years.  The physician noted that the Veteran was right hand dominant because he wrote with that hand.  On examination, there was a full range of motion not additionally limited on repetition with no edema, weakness, tenderness, subluxation, or guarding of movement.  Right wrist and hand X-rays were normal.  There were no deficits on a detailed neurological examination.  The physician noted that no diagnosis was appropriate because there was no pathology to render a diagnosis. 

In September 2010, the private chiropractor noted the Veteran's report of a right wrist injury while playing basketball in 2001.  The chiropractor noted that the Veteran was left handed, examined the left wrist, and diagnosed carpal tunnel syndrome caused by the injury with a continuity of symptoms thereafter.  

The Board finds that service connection for a right wrist condition is not warranted because the weight of competent medical evidence is that the Veteran does not have a current right wrist disability.  Service treatment records in 2001 showed no damage to the wrist other than edema with symptoms of pain.  The Veteran's participation in pushup exercises was restricted for three days.  As the Veteran remained in the Army for eight more years without any further treatment, it is likely that he returned to performing pushups as it is reasonable to conclude they are a regular feature of physical training and testing.  He denied any residual symptoms in the November 2007 physical examination, and none were observed noted at that time and in March 2009.  Although the chiropractor in September 2010 is competent to examine and diagnose disorders of the wrist, the Board places less probative weight on his report as it appears to show an examination of the left wrist, repeated more than once in his report.  Even assuming that he examined the wrist on appeal, he did not obtain X-rays or perform a detailed neurologic examination as was performed by the examiner in March 2009.  Service connection for this disorder is denied as the first element of service connection has not been demonstrated.  

Hypercholesterolemia, Sinus Bradycardia, Ischemic Heart Disease

Service treatment records prior to 2007 are silent for any cardiovascular symptoms or disease.  In a November 2007 physical examination history questionnaire, the Veteran reported a history of high blood pressure.  The examiner measured blood pressure as 120/78 mmHg and noted that the Veteran had recently started using medication for hypertension with good control.  On the same questionnaire, the Veteran denied any shortness of breath, chest pain, palpitations, heart trouble, or murmur.  A cholesterol measurement was normal, and the physician noted no heart or vascular abnormalities.  A chest X-ray obtained in March 2008 showed no acute cardiopulmonary disease.  The Veteran has been awarded service connection for hypertension.  

In April 2008, the Veteran was referred by military clinicians for an evaluation by a private cardiologist.  The private specialist noted the Veteran's report of intermittent chest discomfort with cold sweats for the past few months.  The discomfort was not induced by exertion and lasted a few minutes before resolving.  The specialist noted the history, diagnosis, and medication for hypertension.  Three blood pressure measurements were normal. An electrocardiogram showed sinus bradycardia with non-specific ST/T wave variation but an exercise stress test was non-diagnostic with minimal ST changes and no inducible chest discomfort.  An exercise stress test showed a borderline normal left ejection fraction of 44 percent but no evidence of ischemia.  The specialist diagnosed atypical chest discomfort and borderline abnormal electrocardiogram.  In a June 2008 follow-up, the specialist noted the Veteran's report that the chest discomfort had fully resolved and that blood pressure was staying in a good range.  The specialist noted mild mitral and tricuspid valve regurgitation but that the chest pain had resolved.  

In September 2008, military primary care clinicians obtained another electrocardiogram that continued to show sinus bradycardia, and a November 2008 chest X-ray showed no acute cardiopulmonary disease.  

In March 2009, a VA contract physician performed a general medical examination and noted the Veteran's reports of angina three to four times per month for several years with 30 attacks in the past year.  The Veteran denied any ongoing treatment for the symptoms that interfered with activities only during the pain episodes.  An electrocardiogram showed sinus bradycardia, and blood tests showed cholesterol slightly above normal.  The physician acknowledged the test findings and the Veteran's hypertension but did not diagnose a specific form of cardiovascular disease. 

In September 2010, the private chiropractor performed an electrocardiogram, noted the ST changes, and diagnosed ischemic heart disease caused by longstanding hypertension in poor control based only on this test.   

In February 2011, a VA physician's assistant (PA) noted a review of the claims file and the Veteran's reports of an onset of occasional mild chest pain in 2009.  The episodes lasted only a few seconds.  He reported the continuous use of medication for control of blood pressure, but he denied any history of heart attack, catheterization, coronary surgery, or the use of medication for the episodes.  Blood pressure was measured as 120/85 mmHg.   The PA noted that the Veteran performed light yard work and walked for exercise and estimated the metabolic level as to 10 METS.  An echocardiogram showed a normal left ejection fraction of 55-60 percent with no diastolic dysfunction and normal wall motion with trace mitral regurgitation.  There was no evidence of heart disease.  The PA noted that, although some electrocardiograms suggested heart deficiencies, these tests are not always definitive.  Rather he cited the echocardiograms and stress tests as definitive and that they were negative for ischemia

In May 2011, a VA physician's assistant (PA) did not note a review of the claims file but noted the results of an April 2008 stress test that showed a metabolic level of greater than 7 to 10 METS.  It is not clear when and where this test was performed since the claims file contains only the private testing in April 2008 that did not show these results.  Nevertheless, the PA noted that an echocardiogram obtained in February 2011 showed a left ejection fraction of 60 percent, and the PA noted no diagnosis of ischemia or congestive heart failure.  The PA noted that sinus bradycardia and mitral regurgitation can also be seen in the absence of heart disease and that these are test findings and not diagnostic of cardiovascular disease.  

The Board finds that service connection for ischemic heart disease is not warranted because the weight of competent medical evidence is that the Veteran does not now, shortly prior to, or during the pendency of the appeal have ischemic heart disease.  The record shows competent and credible lay evidence of intermittent episodes of chest pain and some test abnormalities during and after service.  However, the test results including sinus bradycardia and cholesterol only very slightly above normal were shown not to be indicators of cardiovascular dysfunction.  The Board places greatest probative weight on the assessments by the VA PAs in February and May 2011 who declined to diagnose heart disease on the basis of the most definitive tests.  The Board places much less probative weight on the opinion of the chiropractor who formed his opinion solely on the basis of a single, less specific test with no review of the echocardiogram or stress test results.   


Posttraumatic Stress Disorder

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The Board refers to the review and analysis of evidence in the section above addressing memory loss and sleep difficulty.  The Veteran reported feelings of stress because of his recruiting duties.  However, all records of care during active duty including the March 2009 VA general medical examination are silent for any symptoms, diagnoses, or treatment for an acquired psychiatric disorder including PTSD. 

As noted above, in March 2010, a VA psychologist diagnosed a breathing-related sleep disorder.  

Following military retirement, in August 2010, the Veteran sought mental health treatment from a private psychologist who noted symptoms of depression, anxiety, and substance abuse.  The Veteran reported one traumatic experience that occurred in 2005 when the parent of a potential recruit threatened violence if the Veteran returned to his home.  He also reported belittling by his supervisors regarding his recruiting duties.  The psychologist provided treatment in October and November 2010.  Although she noted that the Veteran expected to be diagnosed with PTSD, instead she diagnosed depressive disorder, generalized anxiety disorder, and substance abuse disorder attributable to the Veteran's military workplace stress and concern for his physical disabilities.

In September 2010, the private chiropractor noted that the Veteran displayed symptoms of PTSD related to his military service.  

In March 2011, a VA psychologist noted a review of the claims file but noted that the private psychologist's report was not in the file nor presented by the Veteran.  He noted that the Veteran denied symptoms of depression on several primary care encounters in late 2009 and mid-2010.  The Veteran reported the incident with the parent of a potential recruit and his current feelings of depression associated with his memories of the stress of recruiting.  The psychologist noted that one test showed indications of feigning with several indications highly atypical of patients with genuine psychiatric or cognitive disorders.  Another test did show concern over physical health, with aberrant perceptual experiences, antisocial attitudes, emotional distress, and depression.  However, the psychologist found that the symptoms were not sufficient to diagnose any mental health disorder.  

In June 2011, another VA psychologist reviewed the record and noted the Veteran's occasional problems with depression but otherwise only addressed memory loss as noted in that section above.  VA outpatient treatment records through April 2010 show periodic mental health counseling and therapy for depressed mood but with no mention of events in service or diagnoses of PTSD.  

The Board finds that service connection for PTSD is not warranted because there is no competent medical diagnosis of PTSD. The Veteran is competent to report on his observable mental health symptoms and on his experiences as a recruiter.  His reports are generally credible as they are consistent with the stressful nature of his recruiting duties, particularly during a time of war.  However, the frequency and severity of the symptoms warrant less probative weight in view of the examiner's assessments of inconsistent reporting or feigning.  The Veteran and the chiropractor are not competent to diagnose PTSD as this is a complex matter requiring psychiatric or psychological training and outside the licensed areas of practice for the chiropractor.  The Board places greatest probative weight on the clinical observations and diagnoses provided by the private psychologist in 2010 and the VA psychologist in 2011 who both noted the same symptoms and history and diagnosed psychiatric disorders other than PTSD.  The Board will further address the other psychiatric disorders below.    

The weight of the credible evidence demonstrates that the Veteran does not currently have prostatitis, right wrist disorder, posttraumatic stress disorder, or ischemic heart disease; that myopia and astigmatism are refractive errors with overlying but not secondary service-connected diseases; and that his memory loss is a symptom of his service-connected sleep disorder and not a separate disability. Moreover, the testing abnormalities of sinus bradycardia and mildly elevated cholesterol are laboratory results and have not been the basis for a diagnosis of a cardiovascular or other disability with no impact on loss of function.  As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In evaluating musculoskeletal disabilities, the Board must assess functional impairment and determine the extent to which a service connected disability adversely affects the ability of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Ratings based on limitation of motion do not subsume the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which include pain, more motion than normal, less motion than normal, incoordination, weakness, and fatigability.  These regulations, and the prohibition against pyramiding in 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 08 (1995).  When rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Sleep Apnea

Service treatment records showed that the Veteran sought treatment for memory lapses, daytime somnolence, sleep difficulty, and snoring in October 2008.  Clinicians ruled out vitamin, thyroid, and psychiatric causes.  In December 2008, a clinician ruled out neurologic causes and determined that the symptoms were caused by chronic sleep deprivation.  Following a sleep study performed in January 2009, clinicians diagnosed obstructive sleep apnea.  In March 2009, a VA contract physician noted that the Veteran was using a continuous positive airway pressure (CPAP) device.  There were no nasal or pulmonary abnormalities.  

The same month, a psychologist noted the Veteran's report that the device was helping and that he had difficulty sleeping only "every now and then" with no side effects.  The psychologist concurred that the memory lapses were associated with sleep deprivation.  The Veteran reported that he occasionally forgot names, material that he read, or assigned tasks but that he could manage his finances if needed, and had no difficulty following instructions at work, socializing, or performing daily activities.   

The RO granted service connection and a 50 percent rating for sleep apnea, effective September 1, 2009, the day following retirement from service.  

Sleep apnea warrants a 50 percent rating when the disorder requires the use of a breathing assistance device such as continuous airway pressure (CPAP) device. A 100 percent rating is assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy. 38 C.F.R. § 4.97, Diagnostic Code 6847.

Since the date of retirement, VA outpatient treatment records are silent for any additional symptoms or treatment for sleep apnea.  The Veteran has not reported any worsening symptoms or additional respiratory dysfunction, and none were noted on periodic primary care encounters which show that the Veteran is able to work.  

The Board finds that an initial rating in excess of 50 percent for obstructive sleep apnea is not warranted because there is no evidence of severe respiratory dysfunction such as respiratory failure, carbon dioxide retention, or the need for a tracheostomy.  

Referral for an extra-schedular rating is not warranted.  Even though the schedular criteria for sleep apnea do not contemplate memory lapses, the weight of lay and medical evidence is that the memory shortcomings do not impose an additional level of dysfunction.  The Veteran's daily activities are not limited by the memory lapses except for having to write down tasks and details such as grocery lists.  From the Board's lay (not medical) perspective, the need to write down lists and details is common for many individuals without memory disability.  The matter of what issues are within the competence of lay persons is fundamentally the same whether the lay person is a witness or an adjudicator.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  There is no evidence to suggest that the sleep apnea presents an unusual or exceptional disability picture.    


Left Elbow Scar

Scars other than those on the face, head, or neck warrant a 10 percent rating for deep, nonlinear scars that cover areas greater than six square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.   

A 10 percent rating is warranted for a superficial and nonlinear scar if the area is 144 square inches (929 square centimeters) or larger.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent rating is also warranted for one or two scars that are unstable or painful.  Higher ratings are warranted for more than two such scars.  An unstable scar is one where, for any reason, there is frequent loss of covering over the skin.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

In March 2009, a VA contract physician evaluated the Veteran's left elbow that had been injured in a fall and laceration during physical training in service.  The laceration had required sutures.  The physician noted an asymptomatic scar measuring about 8.0 by 0.5 centimeters.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, hyper- or hyper-pigmentation, abnormal texture or limitation of motion.  The scar did not impair function of the elbow.  

In September 2009, the RO granted service connection and a noncompensable rating under the criteria of Diagnostic Code 7805-7801.   

In September 2010, a private chiropractor examined the Veteran and noted only that the scar was visible.        

In May 2011, a VA physician's assistant (PA) noted a review of the claims file, examined the left elbow scar, and noted the Veteran's reports of pain at the site but no skin breakdown.  The PA noted that the scar was 7.0 by 1.0 centimeters, superficial with no inflammation edema or keloid formation and no disabling effects.  

In May 2012, the RO granted an increased rating of 10 percent, effective September 1, 2009, the day following discharge from active duty, for a single superficial but painful scar under Diagnostic Code 7804.  

In a July 2012 brief, the Veteran's representative noted the same symptoms as were noted by the May 2011 examiner but did not indicate that the symptoms had become more severe.  

VA outpatient treatment records since discharge from active duty are silent for any clinical treatment for the scare or reports by the Veteran of pain or limitation of motion imposed by the scar.

The Board finds that an initial rating in excess of 10 percent for a left elbow scar is not warranted at any time during the period covered by this appeal.  On two examinations, the scar was noted to be small, linear, superficial, and stable, with no other disabling characteristics or impairment of function and only reported as painful in the May 2011 examination.  Higher schedular ratings are available but are not warranted under any applicable code because the single scar is not larger, deep, unstable, nor does it impose any loss of function of the elbow or interfere with activities.   Referral for an extra-schedular rating is not required because the rating criteria fully contemplates the appearance, character, and level of impairment such as pain and restriction of motion of which the latter two are not present in this case.  There is no evidence to suggest that the scar presents an unusual or exceptional disability picture

Pseudofolliculitis Barbae  

Tinea barbae of the beard area is rated as for disfigurement of the head, face, or neck; as for scars; or as for dermatitis depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.   

Dermatitis warrants a noncompensable rating if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted if the eczema or dermatitis results in at least 5 percent, but less than 20 percent, of the entire body affected, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period.  Higher ratings are warranted if the disorder involves greater percentages of the entire body or exposed areas or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of 3 or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 6 or more characteristics of disfigurement will be rated 80 percent.  Such disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with 4 or 5 characteristics of disfigurement will be rated 50 percent.  Such disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement will be rated 30 percent.  Such disfigurement with one characteristic of disfigurement a 10 percent rating will be assigned.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

The 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are:

a.  Scar 5 or more inches (13 or more cm.) in length.  
b.  Scar at least one-quarter inch (0.6 cm.) wide at widest part. 
c.  Surface contour of scar elevated or depressed on palpation. 
d.  Scar adherent to underlying tissue. 
e.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
f.  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
g.  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 
h.  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Unretouched color photographs must be considered when evaluating the disability under these criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800, note 3. 

Superficial acne of any extent warrants a noncompensable rating and may also be rated as disfigurement.  A 10 percent rating is warranted for deep acne affecting less than 40 percent of the face or neck or deep acne other than the face or neck.  A 30 percent rating is warranted for deep acne affecting 40 percent or more of the face or neck.  38 C.F.R. § 4.118, Diagnostic Code 7828.  

Service records showed several authorizations for relaxation of shaving requirements.  

In May 2009, a VA contract physician noted the Veteran's reports of a history of exudation, itching, and crusting in sun-exposed areas of the back, neck, and face exacerbated by shaving.  The Veteran used a topical anti-bacterial medication with no side effects.  A color photograph shows easily visible hyperpigmentation and skin lesions on the entire area of the fact and front of the neck in the beard area below the level of the ears and nose.  The physician noted that the hyperpigmented area was less than six square inches with no exfoliation, ulceration disfigurement, tissue loss, induration ,inflexibility, abnormal texture, adherence, instability, or limitation of motion.  The lesions affected approximately 30 percent of the exposed area.  

In September 2009, the RO granted service connection and a noncompensable rating under Diagnostic Code 7828 for superficial acne.  The RO did not address the criteria for dermatitis or disfigurement.  

VA outpatient treatment records are silent for any reports by the Veteran or observations by clinicians of on-going facial lesions.  No lesions were noted in a primary care encounters in October 2009 or July 2010.  However, in September 2010, a private chiropractor noted that the disorder was still very active and not resolved.   In October 2010, a PA noted that as long as the Veteran continued to shave, the outbreaks would likely continue.  

In May 2011, a VA PA noted a review of the claims file and observed crusting with flesh colored papules but minimal scarring of the face and neck.   The Veteran continued to use an anti-bacterial topical ointment but not a corticosteroid or immunosuppressive.  The PA estimated that the affected areas were less than 5 percent of the total exposed areas and total body area.  

In October 2011, a VA PA in a dermatology clinic noted "few papules around beard area" and the Veteran's reports that the antibacterial ointment worked well although he was experiencing additional outbreaks recently. The PA prescribed a surface ointment with retin A and a moisturizer with sunscreen  

In a July 2012 brief, the Veteran's representative repeated the symptoms noted in May 2011 but did not indicate that they had become more severe.  

The Board finds that an initial compensable rating for pseudofolliculitis barbae (PFB) is not warranted at any time during the period covered by this appeal under any of the potentially applicable rating criteria.  A compensable rating for acne is not warranted because the lesions are superficial and were estimated by an examiner to occupy less than 40 percent of the exposed area.  A compensable rating for dermatitis is not warranted because the affected area was estimated by an examiner as occupying less than 5 percent of the exposed area and because the Veteran does not require the use of a corticosteroid or immunosuppressant medication.  A compensable rating is not warranted for disfigurement because there are no scars, abnormal texture, missing, indurated, inflexible skin, or hypopigmented areas in excess of six square inches.  Even if the papules were found by examiners to be an abnormal texture and hyperpigmentation estimated to occupy at least six square inches, only two of three characteristics would be met. Further, the Board's lay viewing of the photographs shows that the Veteran was shaving at the time of the picture and that the lesions are visible but do not appear to be disfiguring.  There is no lay or medical evidence that the PFB imposes any restriction on any activity.  
     
 Bilateral Pes Planus. 

Bilateral acquired flatfoot warrants a noncompensable rating for mild symptoms relieved by built-up shoe or arch supports.  A 10 percent rating is warranted for moderate bilateral or unilateral symptoms with weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating if the bilateral disorder is severe with objective evidence of marked deformity (pronation, abduction, et cetera), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A maximum 50 percent rating is warranted if the disorder is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

As there is no evidence of weak foot, claw foot, hallux rigidis, hallux valgus, hammer toe, malunion of bones, or foot injury, the diagnostic criteria applicable to those disabilities do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5277 to 5284 (2013).  

In a November 2008 retirement physical examination, the Veteran denied any foot trouble, but the military examiner noted fallen arches.  Prior to discharge in March 2009, a VA contract physician noted the Veteran's report of bilateral foot pain for many years not caused by injury or trauma.  The pain was exacerbated by extended walking or running.  On examination, the physician noted pes planus without tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  Range of motion of the ankles and the great toes was normal. 
There was no tenderness on palpation of the plantar surfaces, no malalignment of the Achilles tendons, no deformities including hallux valgus, hallux ridigus, hammer toes, or marked pronation, and no metatarsalgia.  Weight bearing X-rays confirmed pes planus.  The physician found that the Veteran did not require support devices for the shoes and that there was no limitation of standing and walking. 

In September 2009, the RO granted service connection and an initial noncompensable rating under Diagnostic Code 5276. 

In September 2010, a private chiropractor noted that the Veteran's bilateral pes planus was painful and affected his ability to ambulate comfortably in a stable manner.  

In October 2010, a primary care clinician noted the Veteran's reports of continued left foot pain on weight bearing. The clinician ordered shoe inserts.  In January 2011, a VA outpatient primary care clinician noted that the Veteran continued to experience bilateral foot pain and was wearing shoe inserts.  On examination, the clinician noted that the feet were flat but not tender.  The Veteran declined a consultation with a podiatrist.  

In May 2011, a VA PA noted a review of the claims file and the Veteran's report of continued foot pain, swelling, stiffness, and fatigability of both feet on ambulation.  The Veteran reported limitation of walking more than one-quarter mile and standing more than 15 to 30 minutes.  On examination, the PA noted arch tenderness but no swelling, weakness, instability, or abnormal weight bearing.  The PA observed a normal gait but with mild pronation of both feet.  There were no deformities and normal foot and Achilles tendon alignment.  The PA noted that the Veteran worked as a security guard and that the disability imposed only mild limitations.  

In a July 2012 brief, the Veteran's representative repeated the observations of the examiner in May 2011 and did not indicate that the disability had become more severe.  

The Board finds that a compensable rating for bilateral pes planus is not warranted because the disorder manifests with mild symptoms relieved by built-up shoe or arch supports.  Although the Veteran reported pain, swelling, and limitations in extended walking or standing, examiners observed only plantar tenderness but no tenderness but no swelling, weakness, instability, or abnormal weight bearing. Pronation was mild, not marked, with a normal gait.  The Veteran reported working as a security guard which likely required some standing and walking.  Although the Veteran reported foot pain on use, a higher rating is not warranted because the competent lay and medical evidence does not show moderate bilateral or unilateral symptoms with weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation of the feet.  Moreover, the Veteran used shoe inserts but declined further treatment by a podiatrist which is inconsistent with experiencing continued pain and limitations while using the inserts.   

Right Hand Middle Finger  

Limitation of motion of the long finger warrants a noncompensable rating if there is a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent disability rating, the maximum available, is warranted for a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5229.  

On a November 2008 discharge physical examination, the Veteran reported and the military examiner observed an acquired deformation of the right middle finger.  In a March 2009 pre-discharge examination, a VA contract physician noted the Veteran's report of the deformity for six years not caused by trauma or injury.  The Veteran reported intermittent episodes of pain lasting two hours caused by activity and relieved by rest.  The Veteran reported no treatment for the deformity. The Veteran reported no difficulty tying shoes, fastening buttons, or picking up and tearing a piece of paper.  On examination, the right fingertip could approximate the proximal transverse crease of the palm and oppose the thumb without a gap.  Strength was normal.  A right hand X-ray was normal.  Range of flexion of the three finger joints was normal except for the distal interphalangeal joint which was to 20 degrees.  There was no measurement of the range of extension.  However, a color photograph was obtained and associated with the claims file and shows the distal interphalangeal (DIP) joint hyperextended by about 15 degrees.  

In September 2009, the RO granted service connection and a noncompensable rating under Diagnostic Code 5229.  

In September 2010, a private chiropractor noted that the right middle finger DIP joint was extended at an upward angle at least 30 degrees and detracted from manual dexterity and function.  The chiropractor did not specify the nature of the dysfunction. 

VA outpatient treatment records are silent for any treatment or recommendations for corrective surgery for the right middle finger deformity.  

In May 2011, a VA PA noted a review of the claims file and that the Veteran injured the finger when jamming the joint playing basketball.  The Veteran reported that he experienced a pain flare-up when striking an object and was unable to use his hand during a flare-up.  On examination, all three finger joints extended in alignment with the hand with no gap between the long finger and the transverse crease of the palm on maximum flexion.  There was no pain on motion and no loss of strength.  The PA noted no impairment of occupational or daily activities.  

In a July 2012 brief, the Veteran's representative repeated the observations of the examiner in May 2011 and did not indicate that the disability had become more severe.  

The Board finds that a compensable rating for a right middle finger deformity is not warranted because the Veteran is able to flex the finger to the palm and oppose the thumb. The deformity appears to be a mild hyperextension, shown in the photograph, described in exaggeration by the chiropractor, but not noted in the most recent examination.  The Board finds that the Veteran's reports of pain flare-ups and incapacity of the hand are not credible because there is no competent evidence of arthritis or any pathology to explain the Veteran's pain.  The chiropractor's assessment of a loss of dexterity did not mention flare-ups and warrants less probative weight because it was not specific on the nature of the dysfunction.  Further, he did not note any tests of flexion or strength but apparently based his opinion solely on static observation.  In contrast, the VA examiners both performed strength and flexion testing and found no loss of function, despite the mild hyperextension.  

Bilateral Retinal Degeneration 

Retinopathy and detachment of the retina are rated on the basis of either visual impairment or incapacitating episodes whichever results in the higher evaluation.  38 C.F.R. § 4.79, Diagnostic Codes 6006, 6008.  In this case, there is no lay or medical evidence of incapacitating episodes requiring bed rest and treatment by a physician or other health care provider and no clinical diagnoses of reduction of visual fields or diplopia.  Therefore, the remaining criteria are provided for impairment of central visual acuity under 38 C.F.R. § 4.76, 4.79, Diagnostic Codes 6061 through 6066.  Central visual acuity is evaluated on the basis of corrected distance vision with additional criteria for corrections of more than three diopters between a better and poorer eye and if there is a difference equal to two or more scheduled steps or lined of acuity between near and distance corrected vision for either eye with near vision worse.  When impairment is between two sequentially listed visual acuities, the higher evaluation is for application.  

Retinal scars, atrophy, or irregularities, unilateral or bilateral that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image warrant a 10 percent rating or alternatively rated as impairment of visual acuity, whichever would result in a higher rating.  38 C.F.R. § 4.79, Diagnostic Code 6011. 

As there is no evidence of chronic conjunctivitis, pterygium, optic neuropathy, or glaucoma, these criteria are not applicable.  38 C.F.R. § 4.79, Diagnostic Codes 6012, 6013, 6026, 6034 (2013).   

Service treatment records showed that the Veteran sought an eye examination in October 2008 to update his refractive lenses and for symptoms of blurry vision when he blinked.  A military ophthalmologist noted that the Veteran reported seeing floaters in the left eye for the past year and had been examined six months earlier but sought a second opinion.  The ophthalmologist diagnosed (1) myopia and astigmatism and prescribed new corrective lenses, (2) dry eye syndrome and prescribed artificial tears solution, and (3) peripheral retinal degeneration with lattice degeneration holes and retinal pigment epithelium in the right eye.  Corrected distant vision was 20/25+2 on the right and 20/20 on the left.  Near vision was 20/30 bilaterally with no prescription for bifocals.  In a follow-up examination in February 2009, an optometrist noted the same stable symptoms and that floaters were noted by slit lamp examination in both eyes.  

In a November 2008 retirement physical examination, the Veteran reported a history of dry eye syndrome.  

The Veteran underwent a VA examination by a contract ophthalmologist in March 2009 prior to discharge.  The Veteran reported experiencing floaters, sensitivity to light, and a sandy, gritty sensation.  He reported no pain, distorted vision, enlarged images, redness, swelling discharge, glare, haloes, watering, or blurred corrected vision.  The Veteran reported using artificial tears and corrective lenses but did not experience incapacitating episodes or functional impairment.  On examination, the ophthalmologist confirmed the diagnosis of bilateral dysfunctional tear syndrome, left vitreous floaters, and small patches of lattice degeneration bilaterally but without holes or scarring.  There was no pteryguim or nystigamus.  The ophthalmologist noted normal interocular pressure, normal optic nerves, malcula, lenses, and vitreous and peripheral fundus.  Corrected distance visual acuity was 20/25 and 20/20 on the right and left respectively and uncorrected near vision was 20/20 bilaterally.  There was no diplopia or reduction of visual field.   

In September 2009, the RO granted service connection and a noncompensable rating for bilateral retinal degeneration and dysfunctional tear syndrome by analogy to Diagnostic Code 6008 based on no incapacitating episodes and corrected distance visual acuity impairment less than 20/40 bilaterally.  

In April 2010, a VA ophthalmologist noted that the Veteran was a new patient and sought an examination because of a change in vision since his last examination in October 2008.  He continued to report bilateral floaters and additionally mild eye pain.  On examination, corrected distance visual acuity was 20/25 and 20/20 on the right and left respectively.  The ophthalmologist noted the type of dilating drops used in the examination and prescribed new refractive lenses but no medication.   

In September 2010, a private chiropractor noted that the Veteran had a functional visual deficit because he required the use of medication, citing the April 2010 VA examination in which no medication was prescribed.  

In May 2011, a VA optical technician noted the Veteran's report of continued floaters and dry eyes and a desire for a prescription refill.  The technician did not indicate the nature of the medication refilled, if any.  An ophthalmologist followed with an organic eye examination and noted that the floaters were not "high risk features."  Distant corrected visual acuity was 20/20-2 and 20/20 on the right and left respectively, and the technician provided a prescription for refractive lenses.    

In June 2011, another VA ophthalmologist noted a review of the claims file and the previous diagnoses of bilateral retinal degeneration and dry eye.  The Veteran reported that he wore his glasses for driving especially at night and continued to experience dryness and floaters.  On examination, the ophthalmologist noted the peripheral lattice deficits but no detached retina, benign vitreal floaters on the left, mild dry eye/tear film deficiency, and compound myopic astigmatism (refractive error).  The ophthalmologist noted that the peripheral retinal degeneration, vitreal floaters, and mild dry eye had no effect on visual acuity or visual field.  

In the July 2012 brief, the Veteran's representative summarized the June 2011 examination report but did not indicate that the Veteran's eye disorders or visual acuity had become worse. 

The Board finds that a compensable rating for bilateral peripheral retinal degeneration with dry eye syndrome is not warranted at any time during the period covered by this appeal.  Although these eye deficits were first noted during active service, they have remained relatively constant throughout the period and were treated only with artificial rewetting drops.  There is no lay or medical evidence that the disorders cause any incapacitating episodes.  In fact, the Veteran reports only that he must wear corrective lenses at night and use the rewetting drops regularly.  Distant visual acuity was consistently measured as better than 20/40 bilaterally with no difference of three diopters between the eyes and near vision is normal.  Although the Veteran experiences occasional discomfort from the dry eye deficiency, there is no uncorrectable visual acuity and therefore, the criteria for a compensable rating are not met.  

Hypertension. 

Hereafter, all blood pressure measurements will be expressed as systolic divided by diastolic pressure in units of millimeters of mercury (mmHg).
 
Hypertensive vascular disease (hypertension and isolated systolic hypertension) warrants a 10 percent rating where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control. A 20 percent rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. A 40 percent rating requires diastolic pressure predominantly 120 or more. A 60 percent rating requires diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.

Service treatment records showed clinical blood pressure measurements of 131/99 as early as June 2001.   The Veteran had been diagnosed with hypertension and prescribed medication at some time prior to a November 2007 military retirement physical examination in which a physician noted blood pressure as 120/78 with "good control" with medication.  The Veteran continued to receive monitoring and medication, and the disorder was noted on a November 2008 physical examination.  Medication included Lisinopril at 20 mg and hydrochlorothiazide (HCTZ) at 25 mg.  

The Veteran underwent a pre-discharge VA examination by a contract physician in March 2009.  The Veteran reported continued use of medication with no side effects and no impairment of daily function.  Three blood pressure measurements were 121/85, 122/84, and 124/85, and the physician described the disease as "well controlled" using Lisinopril and HCTZ.    

In September 2009, the RO granted service connection and a noncompensable rating for hypertension under Diagnostic Code 7101 because the history of diastolic blood pressure measurements was predominantly less than 100.  

From October 2009 to July 2010, the Veteran's hypertension was managed in a VA clinic.  The attending physician noted that blood pressure was under moderate control.  Blood pressure was measured as 133/87,  134/93, and 128/89 with Lisinopril was increased to 40 mg and HCTZ continued as 12.5 mg twice daily in October 2009. 
  
In September 2010, a private chiropractor obtained one blood pressure measurement of 138/100.  The Veteran reported that his VA attending clinicians had recently increased the medication dosage.  The chiropractor found that the disease was poorly controlled.   

In August 2010 and February 2011, a VA dietician noted blood pressure as 128/89 and 130/87 respectively and the continued use of the same medications without noting the dosage.  She advised the Veteran on weight loss strategies.  In February 2011, a VA PA performed a cardiovascular examination and noted blood pressure as 120/85 and that the Veteran continued the two medications at the same dosage.  
In May 2011, a VA PA noted the history of hypertension and that the Veteran had been using Lisinopril at 40 mg and HCTZ at 12.5 mg but that the disease was not well controlled.  Blood pressure was 134/90, 136/ 92, and 130/90.  A VA outpatient clinician returned the HCTZ dosage to 25 mg.  

In January 2012, the Veteran reported that his home blood pressure measurements averaged 120/75.  A nurse measured 139/93 and 132/86.  In March 2012, a VA physician noted the Veterans home blood pressure log as showing a high of 133/81 and a low of 102/66 with an average of 120/70s on most days.  

In a July 2012 brief, the Veteran's representative summarized the blood pressure measurements obtained in May 2011 without asserting that the disorder had become more severe.  

The Board finds that an initial compensable rating for hypertension is not warranted at any time during the period covered by this appeal.  Notwithstanding the increase in medication dosage in October 2009, diastolic pressure has been predominantly less than 100 with systolic pressure predominantly less than 160 with no associated symptoms.  Higher ratings are available for more elevated blood pressure. 

Referral for an extra-schedular rating is not warranted because the rating criteria contemplate the range of measurements of high blood pressure.  The Veteran has not reported nor have clinicians observed any symptoms associated with hypertension not contemplated by the rating criteria.  Some symptoms such as chest pains, sweats, and dizziness were associated with other forms of heart disease addressed above.  Standing alone, the Veteran's hypertension does not present an unusual or exceptions disability picture.  
 



Erectile Dysfunction 

The Veteran's erectile dysfunction is currently assigned a noncompensable rating by analogy to Diagnostic Codes 7599-7522.  38 C.F.R. § 4.115b.  The only schedular compensable rating of 20 percent is warranted for a deformity of the penis with loss of erectile power.  When the schedule does not provide for a zero percent evaluation, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Service treatment records prior to February 2009 including a November 2008 retirement physical examination are silent for symptoms, diagnoses, or treatment for erectile dysfunction.  In February 2009, a military clinician noted the Veteran's report of experiencing erectile dysfunction for the previous year.  The Veteran reported that he was on occasion able to achieve and maintain an erection.  The clinician noted that the Veteran was using medication for hypertension.  The clinician diagnosed male erectile disorder and "inhibited sexual excitement" and prescribed an oral medication.  

The Veteran underwent a pre-discharge VA examination by a contract physician in March 2009.  The Veteran again reported an occasional inability to achieve an erection but at other times was able to do so and successfully perform sexual activity.  Although the Veteran asserted that he was impotent, there is no record of any fertility testing.  The physician noted the Veteran's description of the disorder as "limited or reduced sexual satisfaction."  There was no lay or medical evidence of any deformities and the Veteran denied any urinary dysfunction.   

In September 2009, the RO granted service connection and a noncompensable rating for erectile dysfunction under Diagnostic Code 7599-7522 because of the intermittent dysfunction but without deformity.  The RO also granted special monthly compensation for loss of use of a creative organ 38 U.S.C.A. § 1114 (k)(West 2002) and 38 C.F.R. § 3.350 (2014), both effective the day following retirement from active duty.  

In September 2010, a private chiropractor noted that the Veteran's erectile dysfunction was "well advanced" without explanation or any form of clinical examination or fertility testing.  

In May 2011, a VA PA performed a genitourinary examination and noted the previous diagnosis of erectile dysfunction and use of medication for that disorder and for hypertension.  Clinical examination of the testes, penis, and urinary tract were all normal.  

VA outpatient treatment records through May 2012 show continued use of medication for erectile dysfunction.  

The Veteran's representative made no mention of any worsening symptoms of erectile dysfunction in a July 2012 brief. 

The Board finds that a compensable rating for erectile dysfunction is not warranted at any time during the period covered by this appeal.  The Veteran is occasionally able to perform a sexual act, uses medication regularly and presumably successfully, and describes his disability as only reduced satisfaction.  There is no lay or medical evidence of deformity.  The Board assigns no probative weight to the opinion of the chiropractor as it was not based on any clinical examination or testing.  Moreover, there is no lay or medical evidence of reduced testicle size, trauma or wounds, atrophy, or laboratory tests for infertility.  None of the requirements for special monthly compensation for loss of use of a creative organ provided in 38 C.F.R. § 3.350 (a)(1) are met.   

Referral for an extra-schedular rating is not warranted because the rating criteria contemplate the level of dysfunction which is only intermittent and improved with medication.  The Veteran has not reported nor have clinicians observed any symptoms associated with erectile dysfunction not contemplated by the rating criteria or indicative of an unusual or exceptional disability picture.  
 

Special Monthly Compensation 

As noted above, the Veteran has been awarded special monthly compensation for loss of use of a creative organ for the entire period of time covered by this appeal.  The Board acknowledges that additional examinations are ordered below for the shoulders, knees, lumbar spine, left elbow, and hearing loss as these disabilities may have become more severe since the most recent examination.   There is no credible lay or medical evidence or specific claim by the Veteran that any of his other service-connected disabilities are sufficiently severe as to meet any other criteria of 38 U.S.C.A. § 1114 such as loss of use of limbs, blindness, deafness, paraplegia.  The Veteran has not reported being housebound or in need of the aid and attendance of another person.  Absent any specific claims or credible evidence to support additional special monthly compensation other than a general disagreement with the amount of compensation, the Board finds that additional compensation under the provisions of 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350 is not warranted.  

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran reported employment as a security guard in 2012 and has not alleged, and the record does not indicate, that any of his service-connected disabilities render him unemployable.  Hence, on these facts, consideration of a TDIU in connection with the any higher rating claim on appeal is not warranted.


ORDER

Service connection for prostatitis is denied.

Service connection for memory loss is denied. 

Service connection for left refractive error myopia is denied. 

Service connection for bilateral astigmatism is denied. 

Service connection for right wrist condition is denied. 

Service connection for hypercholesterolemia is denied. 

Service connection for sinus bradycardia is denied. 

Service connection for ischemic heart disease is denied.
 
Service connection for post-traumatic stress disorder is denied. 

An initial rating in excess of 50 percent for sleep apnea is denied.. 

An initial rating in excess of 10 percent for bilateral pes planus is denied.  

An initial compensable rating for erectile dysfunction is denied. 

An initial compensable rating for pseudofolliculitis barbae face and neck is denied. 

An initial compensable rating for right hand middle finger acquired deformity is denied. 

An initial compensable rating for bilateral retinal degeneration with bilateral dysfunctional tear syndrome and left vitreous floaters is denied. 

An initial compensable rating for a left elbow scar is denied. 

An initial compensable rating for hypertension is denied. 

Special monthly compensation in addition to that assigned under 38 U.S.C.A. § 1114 (k) for loss of use of a creative organ is denied. 
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Bilateral Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service personnel records showed that the Veteran was assigned to Army air defense units employing surface to air missile systems in Germany, Korea, and the continental United States.  Although the Veteran was not in combat, the units operated in the field, and the Veteran's reports of exposure to small arms fire and explosive detonations in training activities is credible and consistent with his duty assignments.  The Board finds that the Veteran was likely exposed to high levels of noise in service. 

Service treatment records include audiograms obtained in August 2002, September 2006, November 2007, September 2008, and March 2009.  All show normal hearing below 4000 Hz and hearing thresholds at 25 to 35 decibels at 4000 and 6000Hz.  Speech discrimination scores obtained on two occasions were greater than 94 percent bilaterally.  Concurrent with the September 2008 testing, an audiologist noted that hearing acuity was essentially within normal limits with mild loss at 6000 Hz.  At the time of discharge, the Veteran's bilateral hearing acuity did not meet the VA criteria for disability.  

In September 2010, a private chiropractor purportedly assessed the Veteran's hearing acuity in both quiet and everyday room conditions.  The chiropractor used tuning forks at two frequencies and whispered words and concluded that the Veteran had a 40 percent hearing loss in both ears.  The chiropractor and his test method do not meet VA requirements necessary to determine whether service connection is warranted.  However, resolving all doubt in favor of the Veteran, the chiropractor's report is acceptable as a credible lay statement that the Veteran's hearing had become more severe since the September 2009 examination.  As such, an additional audiometric examination is necessary to decide the claim.  

The Veteran is also seeking a rating in excess of 10 percent for tinnitus.  The assigned 10 percent rating is the highest schedular rating available.  However, as referral for an extra-schedular rating is possible, the Board will defer a decision pending an additional audiometric examination.  

Depression 

The Board refers to the analysis of the evidence associated with mental health symptoms and examinations above in the sections for memory loss and PTSD.  A private psychologist in 2010 diagnosed depression and anxiety disorders associated with the Veteran's stressful recruiting duties and his physical disabilities.  The VA psychologist noted similar symptoms but found them insufficient to warrant a diagnosis of any disorder.  Both mentioned test results that were inconsistent or not valid.  Neither noted the specific physical disabilities that affected mental health and which of those disabilities are service-connected.  The record does not show that the Veteran received on-going mental health care since the private therapy in 2010.  Therefore, an additional mental health examination is necessary to determine a valid current diagnosis and if any, the relationship to recruiting stress, specific physical disabilities, or other aspects of military service.  




Right and Left Shoulders
Right and Left Knees
Thoracolumbar Spine
Left Elbow 

In a March 2009 pre-discharge physical examination, a physician noted that the Veteran was right handed.  In a September 2010 examination and in a July 2012 brief, a private chiropractor and the Veteran's representative respectively noted that the Veteran is left handed.  As the applicable rating criteria for the shoulders and elbow differentiate between dominant and non-dominant sides, clarification is necessary.  

The Veteran underwent examinations of these disabilities in March 2009, May 2010, and May 2011, and the most recent outpatient treatment records are dated in February 2012.  In a July 2012 brief, the Veteran's representative noted the Veteran's reports of progressively worsening observable symptoms of the shoulders, knees, lumbar spine, and left elbow.  As the Veteran has provided competent and credible evidence of more severe symptoms and as the most recent examinations are over three years old, current assessments of the level of disability of the shoulders, knees, lumbar spine, and left elbow are necessary to decide these increased rating claims.  

Further, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from January 2012 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical care for the Veteran since January 2012 and associate any records received with the claims file. 

2.  Then, schedule the Veteran for the following VA examinations.  Provide the examiners with access to the electronic claims files and request that the examiners review the file and note the review in an examination report.  

a.  Audiometric examination for hearing loss and tinnitus. 

Request that a VA audiologist perform a comprehensive evaluation of the Veteran's hearing acuity, symptoms of tinnitus, and subjective level of dysfunction imposed by any deficits.  Assuming that the Veteran was exposed to high levels of noise on active duty, request that the audiologist provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the hearing deficit was caused or aggravated by exposure to the high noise levels or any other aspect of service.  

A complete rational is required.  The examiner must address the Veteran's subjective deficits and whether the hearing loss at frequencies at or above 4000 Hz measured in service were indications of the onset of a progression of further loss after service.  

   b.  Mental health examination. 

Request that a VA psychiatrist or doctoral level psychologist perform a mental health examination and provide a valid current diagnosis for a psychiatric disorder, if any, and provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused or aggravated by recruiting stress, specific physical disabilities, or other aspects of military service.  
  
A complete rational is required.  The examiner must address the Veteran's subjective symptoms and describe the level of impairment of the Veteran's social and occupational function.  

c.  Orthopedic examination of the bilateral shoulders, bilateral knees, lumbar spine, and left elbow.  

Request that the examiner provide a current assessment of the Veteran's service connected bilateral shoulder, bilateral knee, lumbar spine, and left elbow disorders and any associated neurologic complications.  A separate orthopedic and neurologic examination is not required if a single examiner is qualified to evaluate all symptoms of the disorders.  Additional imaging or electrodiagnostic studies are required only if found necessary by the examiner.  If obtained, the results of any additional studies of the spine, right hip, or nervous system must be included and considered by the examiner in the report.  

A complete rationale is required including consideration of the Veteran's lay reports of more severe symptoms and their impact on his capacity for all forms of substantially gainful employment. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


